Case 9:18-cv-81455-RLR Document 32 Entered on FLSD Docket 12/03/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

  DIANA WAGHER and JASON WAGHER,

         Plaintiffs,

  v.                                                     Case No. 9:18-CV-81455-DMM

  OCWEN LOAN SERVICING, LLC,

         Defendant.

                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties to this action hereby stipulate to

  dismissal of this action with prejudice and with each party to bear its own fees and costs of court,

  thereby concluding this matter in its entirety.

         Respectfully submitted this 3rd day of December, 2019.



  s/ Octavio Gomez__________________                  s/Aliza Malouf
  Octavio Gomez                                       Aliza Malouf
  Florida Bar No.: 338620                             Florida Bar No.: 1010546
  Morgan & Morgan, Tampa, P.A.                        Hunton Andrews Kurth LLP
  201 N Franklin Street, 7th Floor                    1445 Ross Ave., Suite 3700
  Tampa, Florida 33602                                Dallas, TX 75202
  Telephone: (813) 223-5505                           Telephone: 214-979-8229
  Facsimile: (813) 559-4845                           AMalouf@hunton.com
  TGomez@ForThePeople.com                             Counsel For Defendant
  JessicaK@ForThePeople.com
  Counsel for Plaintiff




                                                Page 1 of 2
Case 9:18-cv-81455-RLR Document 32 Entered on FLSD Docket 12/03/2019 Page 2 of 2




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on December 3, 2019, I electronically filed the foregoing with

  the Clerk of the Court by using the CM/ECF system, which will automatically serve a copy on

  all counsel of record.

                                                    s/Octavio Gomez
                                                    Octavio Gomez




                                           Page 2 of 2
